Case 1:19-cv-01395-WJM-KLM Document 44 Filed 08/07/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-01395-WJM

  THEODORE ZIEGLER,

                           Plaintiff

           v.

  HOME DEPOT U.S.A., INC.,

                           Defendant

                     STIPULATED MOTION FOR DISMISSAL, WITH PREJUDICE

           Plaintiff Theodore Ziegler (“Plaintiff”) and Defendant Home Depot U.S.A., Inc.

  (“Defendant”) by and through their respective counsel, hereby request as follows.

           The Parties to this action, acting through counsel, and pursuant to F.R.C.P. 41hereby

  stipulate to the dismissal with Prejudice of this action, including all claims stated against all Parties,

  with each Party to bear her own attorneys’ fees and costs.


         McDivitt Law Firm, P.C.                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                           Original signature on file at Lewis Brisbois Bisgaard & Smith LLP, pursuant to C.R.C.P. 121 § 1-26

           /s/ Cristin Bordelon
                                                                   /s/ Katherine L. Vaughn
  By:                                              By:
         Cristin Bordelon, Esq.                            Katherine L. Vaughn, #40457
         David McDivitt, Esq.                              Thomas P. Gerwick, #52673
         19 East Cimarron Street                           1700 Lincoln Street, Suite 4000
         Colorado Springs, CO 80903                        Denver, Colorado 80203
         Litigation@mcdivittlaw.com                        303.861.7760
         Attorneys for Plaintiff                           Attorneys for Defendant




  4837-0951-1367.2                                    1
Case 1:19-cv-01395-WJM-KLM Document 44 Filed 08/07/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this this 7th day of August, 2020, I emailed the foregoing
  STIPULATED MOTION FOR DISMISSAL to the following:

  Cristin Bordelon, Esq.
  David McDivitt, Esq.
  McDivitt Law Firm, P.C.
  19 East Cimarron Street
  Colorado Springs, CO 80903
  Litigation@mcdivittlaw.com
  Attorneys for Plaintiff



                                                 /s/ Kristen L. Windler




  4837-0951-1367.2                           2
